ANSTEAD, Judge,
specially-concurring.
I agree that we are bound by controlling precedent to affirm. However, I disagree with the holding in the Rolls Royce case that a vehicle used to knowingly flee the scene of a serious automobile accident cannot be the subject of forfeiture proceedings. A person can unlawfully flee the scene of an accident without using a vehicle, but if a vehicle is used to facilitate the fleeing, it would appear to meet the requirement of being used to facilitate the commission of a crime, and, hence, subject to forfeiture. See Duckham v. State, 478 So.2d 347 (Fla.1985).